Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed December 18, 2020. Claims 1,4-5 and 8-13 are pending in the application. Claims 3 and 6-7 have been cancelled.. Claims 1,4-5 and 8-13  have been examined for patentability. 



Maintained Rejections
	Applicant's amendments and arguments filed December 18, 2020 are acknowledged and have been fully considered.  
The rejection of claims1,4-5 and 8-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahm et al. (CA2454485A1, published 2/27/03) have been maintained for the reasons set forth below.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims1,4-5 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahm et al. (CA2454485A1, published 2/27/03,previously cited).



Applicant’s Invention



Applicant is claiming an insecticide composition which comprises at least one compound selected from compounds of the formula IA

    PNG
    media_image1.png
    250
    387
    media_image1.png
    Greyscale




2-3. (Cancelled)
Determination of the scope and the content of the prior art
(MPEP 2141.01)



Lahm et al. disclose a compound of formula 1 or an N-oxide thereof

    PNG
    media_image2.png
    336
    508
    media_image2.png
    Greyscale

wherein R1 is CH3,F, Cl or Br; R2 is F,Cl,Br, I or CF3; R3 is CF3,Cl,Br of OCH2CF3;R4a is C1-C4 alkyl; R4b is H or CH3 and R5 is Cl or Br; or an agriculturally suitable salt thereof in a composition comprising imidacloprid used in a method for controlling an invertebrate pest comprising contacting the invertebrate pest or its environment with a biologically effective amount of said compound (see claims 1,10,13 and 14 of Lahm et al.).  Lahm et al.  also teach a method for controlling an invertebrate pest, comprising contacting the invertebrate pest or its environment with a biologically effective amount of a composition comprising at least one such compound and an effective amount of at least one additional biologically active compound or agent.  A preferred method of contact is by spraying. Alternatively, a granular composition comprising a compound of the invention can be applied to the plant foliage or the soil. Compounds of this invention are also effectively delivered through plant uptake by contacting the plant with a composition comprising a compound of this invention applied as a soil drench of a liquid formulation, a granular formulation to the soil, a nursery box treatment or a dip of transplants. Other methods of contact include application of a compound or a composition of the invention by direct and residual sprays, aerial sprays, gels, seed coatings, microencapsulations, systemic uptake, baits, ear tags, boluses, foggers, fumigants, aerosols, dusts and many others. The compounds of this invention may also be impregnated into materials for fabricating invertebrate control devices (e.g., insect netting, see [0553-0554]).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Lahm et al. that Lahm et al. do not expressly teach that their methods are used at a period ranging from a sowing time to a seedling-planting time for a crop to be cultivated by a seedling -planting method.  However, Lahm et al. do teach coating seeds with their compositions.    


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both Lahm et al.  and that instant claims are directed to insecticide compositions which comprise at least one compound selected from compounds of the formula [I] and imidacloprid . Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Lahm et al.  to arrive at a method for controlling insect pest during a period ranging from a sowing time to a seedling-planting time for a crop to be cultivated by a seedling -planting method.    From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

With regards to the limitation wherein that the weight ratio of the compound of formula [IA] or salt thereof to the imidacloprid is 1:0.1 to 1:20, Lahm et al. do not teach the instantly recited ratio range of the compound of formula [IA] or salt thereof to the imidacloprid. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having the instantly recited 1:1 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to .


Response to Arguments
Applicant's arguments, filed December 18, 2020 with respect to the rejection of claims1,4-5 and 8-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahm et al. (CA2454485A1, published 2/27/03) have been considered but are not found persuasive.  Applicant argues that the present application is a divisional application of U.S. Application No. 14/745,629 (issued as U.S. Pat. No. 9,408,390) (“the parent patent”), which is a divisional application of U.S. Application No. 10/590,309 (issued as U.S. Pat. No. 9,095,137) (“the grandparent patent”).  Applicant argues that claim 1 of the parent patent recites the feature, “wherein a weight ratio of the compound of formula [la] or salt thereof to the clothianidin is 1:0.1 to 1:20” and that claim 1 of the grandparent patent recites the feature, “wherein a weight ratio of the compound of formula [la] or salt thereof to the thiamethoxam is 1:0.1 to 1:20”.  Accordingly, Applicant argues that  the weight ratio in the parent patent, the grandparent patent and the present application are each identical.  Applicant argues that the difference is imidacloprid versus clothianidin or thiamethoxam, not the recited weight ratio and that the Examiner found the claims of the parent application and grandparent application patentable over the Lahm et al. reference. Thus, Applicant argues that there is no reason why the claims of the present application would have been obvious over Lahm et al. while the claims of the parent and grandparent applications would not have been obvious over the reference.  However, 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Conclusion
No claims are allowed.


¶ 7.42.09 Action Is Final, First Action Following Request for Continued
Examination under 37 CFR 1.114

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617